DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 1, 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed on August 1, 2022, with respect to the 35 U.S.C. § 103 rejection of claims 1-5, 10, 11, 14-17, 19-27, 30-33, 35-39, and 41 over the prior art combination of Preito Santiago and Sullivan have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments, see pages 10 and 11, filed on August 1, 2022, with respect to the 35 U.S.C. § 103 rejection of claim 29 over the prior art combination of Preito Santiago, Sullivan, and Bassett have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Drawings
The drawings filed on January 4, 2019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“at least one wind turbine located or disposed near the centre, at or near the base of said vortex station, in a path of a concentrated air flow” (claim 1); 
“at least one wind turbine sit within or at the boundary of the ground platform” (claim 10); 
“at least one turbine” (claim 27); 
“the wind turbines comprise vertical blades rotating around a vertical centreline of the station thereby sitting in the area of most concentrated airflow at the base of the vortex” (claim 29); 
“plurality of concentric turbines are used, or a single turbine is used that is provided with a plurality of concentric blade sets” (claim 30); 
“wind turbine is sited below the inside diameter of the annular roof” (claim 31); and 
“at least one wind turbine disposed near the centre, at or near the base of said vortex station, in a path of concentrated air flow” (claim 39); 
must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-5, 10, 11, 14-17, 19-27, 29-33, 35-39, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1, 10, 27, 29, 30, 31, and 39 contain subject matter (wind turbines) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1-5, 10, 11, 14-17, 19-27, 29-33, 35-39, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claims 1, 10, 27, 29, 30, 31, and 39 contain subject matter (wind turbines) which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification fails to disclose, the claims fail to recite, and the drawings fail to illustrate how will the claimed wind turbines be “located or disposed near the centre, at or near the base of said vortex station”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 11, 14-17, 19-27, 30-33, 35-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0047352 A1 to Glezer et al. in view of U.S. Patent No. 6,590,300 B1 to Preito Santiago and U.S. Patent No. 6,532,740 B1 to Sullivan. 
Glezer et al. clearly teaches a power generation system using buoyancy-induced vortices, comprising: 
a ground platform (line supporting nucleating obstruction 120 and vanes 110 and 1210) forming a base for the vortex station (see Figures 2, 12A, 14A, and 16A); 
a plurality of vanes (110 and 1210; see Figure 1(a)) to direct an air flow (150) into the vortex station and about the vortex station in a substantially swirling manner (see Figure 1(b)); and 
at least one wind turbine (210) located near the centre (see Figures 1(a) and 1(b)), near the base of said vortex station (see Figures 1(a) and 1(b)), in a path of a concentrated air flow (see Figures 1(a) and 1(b)), wherein the movement of the air in the vortex station is such that an atmospheric buoyancy vortex is created in the centre of the vortex station free of a tower or cylindrical wall (see Figures 1(a), 1(b), 2, 12A, 14A, and 16A);
However, it fails to disclose: 
a supply of a vaporizable liquid or a working fluid to the vortex station at or near the centre and base of the vortex station, the supply of working fluid being supplied so as to cause saturation or near saturation of the air flow; 
the air flow being at ambient temperature, free of external heating thereof; and 
a plurality of nozzles. 
Preito Santiago clearly teaches a cyclonic or anti-cyclonic conversion tower, comprising: 
a supply of a vaporizable liquid (11) or a working fluid to the vortex station at or near the centre and base of the vortex station (see Figures 1 and 10), the supply of working fluid being supplied so as to cause saturation or near saturation of the air flow; and 
the air flow being at ambient temperature, free of external heating thereof. 
Sullivan discloses a generator employing the Coriolis effect, comprising: 
a plurality of nozzles (39). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the plurality of nozzles disclosed by Sullivan and the a supply of a vaporizable liquid disclosed by Preito Santiago on the power generation system disclosed by Glezer, for the purpose of “impart the desired counterclockwise spin upon the injected spray of superheated steam” (see column 5, lines 20-26). 
With regards to claim 2, Preito Santiago discloses: 
the vaporizable liquid or working fluid being supplied at a quantity or flow rate, or the air flow directed to the vortex station is conditioned to be of a saturation to increase an aspect ratio, preferably a height of the vortex to a width of the core of the vortex, to assist with the buoyancy and stability of the vortex created. 
With regards to claim 3, Preito Santiago discloses: 
vaporizable liquid or working fluid is water (see column 3, lines 28-37) or a heated water stream. 
With regards to claim 4, Preito Santiago discloses: 
air flowing into the vortex is conditioned so to approach a condition of saturation. 
With regards to claim 5, Preito Santiago discloses: 
the air flowing into the vortex station is conditioned so as to allow release of a sufficient amount of latent heat through condensation in the created vortex core so as to maintain buoyancy and stability of the created vortex. 
With regards to claim 10, both Glezer et al. and Preito Santiago independently disclose: 
the vanes and the at least one wind turbine sitting within or at the boundary of the ground platform (see Figures 1(a) and 1(b) of Glezer et al.; see Figures 1 and 10 of Preito Santiago). 
With regards to claim 11, Sullivan discloses: 
the plurality of nozzles (39) being fed from a manifold with pumped heated vaporizable liquid or working fluid. 
With regards to claim 14, Sullivan discloses: 
said plurality of nozzles being configured to produce a relatively fine spray of the vaporizable liquid or working fluid. 
With regards to claim 15, Preito Santiago discloses: 
a provided or supplied source of the vaporizable liquid or working fluid to a flow of air of the vortex at or near the base of the vortex station is provided in a volume or quantity to increase saturation levels or to achieve a saturation of the flow of air introduced to the vortex. 


With regards to claim 16, Preito Santiago discloses: 
a provided or supplied source of the vaporizable liquid or working fluid, once vaporized and included in the flow of air directed to the vortex is elevated by the vortex to a height and exposed to a temperature or environmental conditions such that at least some of the vapor condenses, thereby leading to a release of latent heat in condensation at said height. 
With regards to claim 17, Preito Santiago discloses: 
a provided or supplied source of the vaporizable liquid or working fluid being provided or supplied continuously to the air flow being introduced to the vortex, whilst the vortex is being maintained and operated within said vortex station. 
With regards to claim 19, both Glezer et al. and Preito Santiago independently disclose: 
the vortex station being a flat bed or a platform substantially at ground level. 
With regards to claim 20, both Glezer et al. and Preito Santiago disclose: 
the vanes being constructed or arranged in a substantially circular manner about a periphery of the vortex station (see Figure 1(a) of both Glezer et al.; see Figures 2-6, 8, 11, and 12 of Preito Santiago). 
With regards to claim 21, Preito Santiago discloses: 
the vanes comprise a plurality of adjustable deflectors (see Figures 2, 5, 6, and 12). 
With regards to claim 22, Preito Santiago discloses: 
the vanes including a set of fixed vanes (see Figures 2 and 3). 
With regards to claim 23, Preito Santiago discloses: 
the vanes being sails. 
With regards to claim 24, Preito Santiago discloses: 
the sails being constructed of a fabric (“membranes or screens”, see column 6, line 13). 
With regards to claim 25, Preito Santiago discloses: 
the adjustable deflectors being manually or remotely adjustable. 
With regards to claim 26, Preito Santiago discloses: 
said vortex station further comprises of a roof (23’) at the centre of the vortex station. 
With regards to claim 27, Preito Santiago discloses: 
the roof being of an annular shape and/or is disposed above and extends out from the at least one turbine (see Figures 1 and 10). 
With regards to claim 30, Preito Santiago discloses: 
a plurality of concentric turbines being used (see Figures 1 and 10), or a single turbine is used that is provided with a plurality of concentric blade sets. 
With regards to claim 31, Preito Santiago discloses: 
the wind turbine being sited below the inside diameter of the annular roof (see Figures 1 and 10). 
With regards to claim 32, Sullivan discloses: 
a manifold and nozzles for pumped vaporizable liquid or working fluid is sited below an annular roof of said vortex station and on a ground plane, within an area of air flow directed into the vortex station. 


With regards to claim 33, Sullivan discloses: 
said nozzles directing the vaporizable liquid or working fluid into and against the air flow being directed into the vortex station.
With regards to claim 35, Preito Santiago discloses: 
said vortex station comprising a floor that is of a concave shape (see Figures 1 and 10). 
With regards to claim 36, Preito Santiago discloses: 
the floor of the vortex station comprising a drain for collection of vaporizable liquid or working fluid. 
With regards to claim 37, Preito Santiago discloses: 
the drain being fluidly connected to a reservoir or storage facility (see Figures 1 and 10). 
With regards to claim 38, Preito Santiago discloses: 
liquid collected in said reservoir or storage facility may be reused or recycled. 
With regards to claim 39, Glezer et al. in view of Preito Santiago and Sullivan disclose a method, comprising the steps of: 
feeding a supply of air into the vortex station via a plurality of vanes, the vanes configured to direct the supplied air into the vortex station in a manner so as to initiate a swirling of the air; 
providing and positioning at least one wind turbine disposed near the centre, near the base of said vortex station, in a path of concentrated airflow =, wherein the movement of the air in the vortex station is such that an atmospheric buoyancy vortex is created in the centre of the vortex station, the vanes rising in height above the wind turbine in the vertical plane with blades of the vanes constructed and arranged in a substantially circular manner about the periphery of the vortex station; and 
supplying a vaporizable liquid or working fluid to the vortex station, via a plurality of nozzles (39 in Sullivan) at or near the centre and base of the vortex station, the supply of the vaporizable liquid or working fluid being supplied at a sufficient quantity or flow rate to provide for at least some of the air being in a partial or saturated condition, to increase an aspect ratio of the vortex, to assist with the buoyancy and stability of the vortex created, and the air being fed at ambient temperature free of external heating. 
With regards to claim 41, Preito Santiago discloses: 
the drain being centrally located in the floor (see Figures 1 and 10). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0047352 A1 to Glezer et al. in view of U.S. Patent No. 6,590,300 B1 to Preito Santiago and U.S. Patent No. 6,532,740 B1 to Sullivan as applied to claims 1-5, 10, 11, 14-17, 19-27, 30-33, 35-39, and 41 above, and further in view of U.S. Patent Application Publication No. 2012/0187698 A1 to Bassett. 
Glezer et al. in view of Preito Santiago and Sullivan clearly teaches a power generation system using buoyancy-induced vortices as described above (see paragraph 12). 
However, they fail to disclose the wind turbines comprising vertical blades rotating around a vertical centerline of the station thereby sitting in the area of most concentrated airflow at the base of the vortex and produce a radial pressure differential across a cylinder shape swept by the blades so as to stabilize the base of the vortex against being moved laterally by external winds. 
Bassett discloses systems and methods to generate electricity using a flow of air, comprising: 
a wind turbine (see Figure 1) comprising vertical blades (114) rotating around a vertical centerline of the station thereby sitting in the area of most concentrated airflow at the base of the vortex and produce a radial pressure differential across a cylinder shape swept by the blades so as to stabilize the base of the vortex against being moved laterally by external winds. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the vertical blades disclosed by Bassett on the power generation system disclosed by Glezer et al. in view of Preito Santiago and Sullivan, for the purpose of increasing the effective energy converting area of the blades and maximizing the surface contact with the vortex. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        August 10, 2022